Fowler, S.
The order assessing tax upon the estate of the decedent contains a provision assessing a tax on investments owned by the decedent at the date of his death, in accordance with the provisions of chapter 700 of the Laws of 1917, and the executors have appealed from the order upon the ground that the act is unconstitutional. If it were an original question I should hesitate to declare an act of the legislature unconstitutional, but in view of the fact that Surrogate Cohalan has already decided that chapter 700 of the Laws of 1917 is unconstitutional (Matter of Watson, 104 Misc. Rep. 212), I must follow his decision, and will, therefore, sustain the appeal. Order fixing tax reversed.
Order reversed.